DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2021, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1-24 are pending. 
Claims 17 and 20 are rejected under 35 U.S.C. § 102(a)(2)
Claims 1-6, 11-12, 15-16, 18-19, and 21-24 are rejected under 35 U.S.C. § 103.
Claim 24 is rejected under 35 U.S.C. § 101.
Claims 7-10 and 13-14 contain allowable subject matter but are objected to as being dependent upon a rejected base claim.
Claim 24 is objected to due to minor informalities.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 specifies “[a] computer program stored in a non-transitory computer-readable medium of, when executed by a computing device, configuring the computing device to execute; ….”  There appear to be grammatical errors (see bolded text) which affect the readability of the claim.  As explained in the rejection under 35 U.S.C. § 101 contained herein, it is recommended that claim 24 specify a “non-transitory computer-readable medium containing a computer program which, when executed by a computing device, configures the computing device to execute:…” to address this objection as well as the rejection under 35 U.S.C. § 101.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 24 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claim 24, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “computer program.”  A computer program is software and as such is not eligible subject matter. 
It is recommended that claim 24 specify a “non-transitory computer-readable medium containing a computer program which, when executed by a computing device, configures the computing device to execute:…” so that the claimed subject matter specifies and is directed to a non-transitory storage medium which contains the computer program, rather than being directed to the computer program itself.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17 and 20
Claims 17 and 20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Stonelake et al. (U.S. Patent Publication No. 2019/0243759)

Regarding claim 17, Stonelake discloses:
A persistence support apparatus comprising: 
a scheduler that schedules memory requests a processor of a computing device (Stonelake: ¶ [0027] (operations performed in response to commands scheduled on a command bus by controller)); and 
a memory controller that manages a memory space of a non-volatile memory module used as a system memory of the computing device, and when receiving a first flush instruction from the processor, flushes data and a pending memory request to support persistence between the processor and the non-volatile memory (Stonelake: ¶ [0014]-[0017]; ¶ [0020] (flushing of data and write requests to persistent domain)).

Regarding claim 20, Stonelake discloses:
The persistence support apparatus of claim 17, wherein the memory controller further includes a register that maintains the first flush instruction, wherein the memory controller checks wherein there is the first flush instruction by referring to the register (Stonelake: ¶ [0020] (flush commands written to DIMM command registers)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11, 16, and 24
Claims 1-6, 11, 16, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Jewett et al. (U.S. Patent No. 5,317,752) in view of Stonelake et al. (U.S. Patent Publication No. 2019/0243759).

Claim 1
Regarding claim 1, Jewett discloses:
A method of supporting persistence of a computing device including a processor and a memory module including a non-volatile memory (Jewett: Figures 1 and 2), the method comprising: 
performing a stop procedure upon power failure (Jewett: Col. 22, Line 20 to Col. 23, Line 4 (execution of shutdown and restart procedure when AC power failure occurs)), 
wherein the performing the stop procedure comprises: 
scheduling out a running process task (Jewett: Col. 23, Line 66 to Col. 24, Line 15 (execution of delayed writes from normal operation); Col. 24, Lines 10-15 (at the time of powerfail confirmation, the file system is synchronized to disk by immediately issuing all pending delayed write operations) and Lines 22-47 (use of head scheduling algorithm)); and 
storing a state of the process task to a process control block of the memory module (Jewett: Col. 22, Line 20 to Col. 23, Line 4 (system state, including device controllers, kernel, processes, and device drivers, is saved to non-volatile storage); Col. 23, Lines 17-28 (essential system state written to disk during powerfail shutdown)). 

Further regarding claim 1, Jewett does not explicitly disclose, but Stonelake teaches:
flushing a cache for the processor (Stonelake: ¶ [0032]-[0034] (flush data from a CPU cache when a signal is received indicating an impending power supply loss); and 
flushing a pending memory request (Stonelake: ¶ [0016]; ¶ [0040]-[0043] (flushing of write commands from protected write queue)).

Jewett teaches saving dirty buffers to a file system (Jewett: Col. 24, Lines 22-39), but does not explicitly flushing a cache and memory requests as described in the claim.  Stonelake teaches flushing data from a CPU cache and write commands from protected write queues when a signal is received indicating an impending power supply loss (Stonelake: ¶ [0016]; ¶ [0032]-[0034]; ¶ [0040]-[0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the flushing of data and write commands taught by Stonelake in conjunction with handling a power failure as taught by Jewett.  One of ordinary skill would be motivated to do so in order to avoid potential data loss due to the power loss (Stonelake: ¶ [0030]).


Claims 2-6, and 11
Regarding claim 2, Jewett in view of Stonelake discloses:
The method of claim 1, further comprising performing a go procedure when power is recovered, wherein the performing the go procedure comprises scheduling process tasks
based on the process control block (Jewett: Col. 23, Lines 5-16 (when power is restored, boot procedure checks powerfail information and provides for restart of processes and device drivers)).

Regarding claim 3, Jewett in view of Stonelake discloses:
The method of claim 2, wherein the performing the stop procedure further comprises storing a register associated with a program for performing the stop procedure and the go procedure to the memory module (Jewett: Col. 7, Line 59 to Col. 8, Line 6 (registers associated with memory modules); Col. 11, Lines 47-68 (all data being sent from memory module or to the CPUs goes through a register)).

Regarding claim 4, Jewett in view of Stonelake discloses:
The method of claim 3, wherein the performing the go procedure further comprises restoring the register from the memory module (Jewett: Col. 23, Lines 5-28 (when power is restored, boot procedure checks powerfail information and provides for restart of processes and device drivers; the restart involves restoring state information that was saved to disk)).

Regarding claim 5, Jewett in view of Stonelake discloses:
The method of claim 1, wherein the performing the stop procedure further comprises:
reading peripheral information from a peripheral related memory region; and writing the peripheral information to a device context of the memory module (Jewett: Col. 22, Line 20 to Col. 23, Line 4 (system state, including device controllers, kernel, processes, and device drivers, is saved to non-volatile storage; “peripheral information” in the claim is being interpreted as being equivalent to device information/drivers); Col. 23, Lines 17-28 (essential system state written to disk during powerfail shutdown)).


Regarding claim 6, Jewett in view of Stonelake discloses:
The method of claim 5, further comprising performing a go procedure when power is recovered, wherein the performing the go procedure comprises restoring the peripheral
information by reading the device context (Jewett: Col. 23, Lines 5-28 (when power is restored, boot procedure checks powerfail information and provides for restart of processes and device drivers; the restart involves restoring state information that was saved to disk)).

Regarding claim 11, Jewett in view of Stonelake discloses:
The method of claim 1, wherein the performing the stop procedure comprises: 
raising a system-level exception to switch a context from a kernel to bootloader of a protection mode (Stonelake: ¶ [0052] (generation or warning or interrupt in response to power fail to save protected write buffers to persistent memory)); and 
executing a first flush instruction for flushing the cache and a second flush instruction for flushing the memory request in the protection mode (Stonelake: ¶ [0052]-[0053] (flushing of write buffers and CPU cache)).

Claims 16 and 24
Claim 16 contains limitations for a computing device which are similar to the limitations for the method described in claim 1, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.
Claim 24 contains limitations for a computer program which are similar to the limitations for the method described in claim 1, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 12
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Jewett et al. (U.S. Patent No. 5,317,752) in view of Stonelake et al. (U.S. Patent Publication No. 2019/0243759) in further view of Foster et al. (U.S. Patent No. 6,223,293).

Regarding claim 12, Jewett in view of Stonelake does not explicitly disclose, but Foster teaches:
The method of claim 1, wherein the scheduling out the running process task comprises replace the running process task with an idle task (Foster: Figure 77; Col. 79, Line 61 to Col. 80, Line 17).

Jewett in view of Stonelake teaches suspending process execution (Jewett: Col. 24, Line 52 to Col. 23, Line 4), but does not explicitly teach replacing the running process task with an idle task as described in the claim.  Foster teaches entering an idle mode which is a reduced power mode that is much simpler than suspend or standby modes and allows resumption of run mode operation in a shorter amount of time (Foster: Figure 77; Col. 79, Line 61 to Col. 80, Line 17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an idle mode such as taught by Foster in conjunction with handling a power failure as taught by Jewett in view of Stonelake.  One of ordinary skill would be motivated to do so in order to reduce power consumption during power failure handling actions.

Claim 15
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Jewett et al. (U.S. Patent No. 5,317,752) in view of Stonelake et al. (U.S. Patent Publication No. 2019/0243759) in further view of Ren et al. (U.S. Patent No. 10,579,523).

Regarding claim 15, Jewett in view of Stonelake does not explicitly disclose, but Ren teaches:
The method of claim 1, wherein the flushing the cache comprises flushing the cache in a user-level without checking a memory region of the memory module (Ren: Col. 7, Lines 23-43).

Jewett in view of Stonelake teaches flushing of write buffers and CPU cache (Stonelake: ¶ [0017]-[0020]; ¶ [0052]-[0053]), but does not explicitly teach flushing the cache at a user-level as described in the claim.  Ren teaches flushing can be selected flexibly at least partly based on user input interactions with an application of the electronic device or with the electronic device (Ren: Col. 7, Lines 23-43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to schedule flushing based on user input interactions such as taught by Ren in conjunction with handling a power failure as taught by Jewett in view of Stonelake.  One of ordinary skill would be motivated to do so in order to improve flushing performance and ensure fairness among applications (Ren: Col. 7, Lines 23-43).


Claim 18
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Stonelake et al. (U.S. Patent Publication No. 2019/0243759) in view of Malladi et al. (U.S. Patent Publication No. 2021/0373951).

Regarding claim 18, Stonelake does not explicitly disclose, but Malladi teaches:
The persistence support apparatus of claim 17, wherein the processor includes a RISC-V (reduced instruction set computer five) core tile (Malladi: ¶ [0048]).

Malladi teaches use of RISC-V processors (Malladi: ¶ [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize RISC-V processors as taught by Malladi in conjunction with the apparatus taught by Stonelake.  One of ordinary skill would be motivated to do so in order to improve resource management and provide cache coherency (Malladi: ¶ [0048]).

Claim 19
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Stonelake et al. (U.S. Patent Publication No. 2019/0243759) in view of Ramanujan et al. (U.S. Patent Publication No. 2014/0304475).

Regarding claim 19, Stonelake does not explicitly disclose, but Ramanujan teaches:
The persistence support apparatus of claim 17, wherein the memory controller includes a buffer to which data of cache lines of the processor are flushed in response to a second flush instruction from the processor (Ramanujan: ¶ [0051]; ¶ [0157]).

Stonelake teaches flushing cache data, but does not explicitly teach flushing cache lines to a buffer.  Ramanujan teaches use of cache line granularity for writing data to memory and using persistent write buffers which hold data to be written (Ramanujan: ¶ [0051]) and can be flushed periodically and/or according to a specified flushing algorithm (Ramanujan: ¶ [0157]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a write buffer which can store cache lines and be flushed as taught by Ramanujan in conjunction with the apparatus taught by Stonelake.  One of ordinary skill would be motivated to do so in order to provide a granularity that can be accessed by different memory in a memory subsystem (Ramanujan: ¶ [0051]).

Claims 21-22
Claims 21-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Stonelake et al. (U.S. Patent Publication No. 2019/0243759) in view of Ramanujan et al. (U.S. Patent No. 11,194,524).

Claim 21
Regarding claim 21, Stonelake discloses:
The persistence support apparatus of claim 17, wherein the memory controller includes: 
a buffer (Stonelake: ¶ [0025]-[0027]); and 
a memory interface logic for interface with the memory module (Stonelake: Figure 3; ¶ [0036]-[0038]; ¶ [0056]-[0058]).

Further regarding claim 21, Stonelake does not explicitly disclose, but Ramanujan teaches:
a buffer manager that issues a status-read request to the non-volatile memory module through the memory interface logic when receiving a write request among the memory requests, and stores the write request to the buffer when a target region of the non-volatile memory module is unavailable (Ramanujan: Col. 7, Lines 51-63 (grouping of persistent writes in a buffer); Col. 8, Lines 44-58 (send status read command to memory system to determine uncorrectable errors)).

Stonelake teaches using buffers and memory interface logic, but does not explicitly teach utilizing a buffer manager as described in the claim.  Ramanujan teaches grouping of persistent writes in a buffer and sending a status read command to the memory system to determine uncorrectable errors (Ramanujan: Col. 7, Lines 51-63; Col. 8, Lines 44-58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a write buffer and status read command as taught by Ramanujan in conjunction with the apparatus taught by Stonelake.  One of ordinary skill would be motivated to do so in order to improve efficiency by writing persistent writes as a block and to preserve write data in case of an uncorrectable error (Ramanujan: Col. 7, Lines 51-63; Col. 8, Lines 44-58).

Claim 22
Regarding claim 22, Stonelake in view of Ramanujan discloses:
The persistence support apparatus of claim 21, wherein the buffer manager sends the write request to the non-volatile memory module through the memory interface logic when the target region is available (Stonelake: Figure 3; ¶ [0036]-[0038]; ¶ [0056]-[0058]; Ramanujan: Col. 7, Lines 51-63; Col. 8, Lines 44-58).

Claim 23
Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Stonelake et al. (U.S. Patent Publication No. 2019/0243759) in view of Nagarajan et al. (U.S. Patent Publication No. 2016/0187959).

Regarding claim 23, Stonelake does not explicitly disclose, but Nagarajan teaches:
The persistence support apparatus of claim 17, wherein the non-volatile memory module includes a plurality of memory module, wherein the memory controller includes a plurality of memory controllers that correspond to the plurality of memory modules, respectively, and wherein the scheduler stripes and/or interleaves the memory requests across the plurality of memory controllers (Nagarajan: ¶ [0164]).

Nagarajan teaches memory controllers which control independent memory banks that may be interleaved such that even-numbered memory addresses go through one controller and odd-numbered memory addresses go through another controller (Nagarajan: ¶ [0164]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize interleaved memory banks such as taught by Nagarajan in conjunction with the apparatus taught by Stonelake.  One of ordinary skill would be motivated to do so in order to provide sharing of controllers between cores (Nagarajan: ¶ [0164]).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A search of the prior art found prior art references which teach master and worker tiles and kernel operation.  However, no prior art was found which explicitly teaches or reasonably suggests the combination of limitations described in dependent claims 7 and 13, respectively, when the claims are considered as a whole.  Claims 8-10 depend either directly or indirectly on claim 7 and contain allowable matter as a result.  Claim 14 depends directly on claim 13 and contains allowable matter as a result.  
Claims 7-10 and 13-14 are therefore objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113